Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The only statement of facts appearing in this record bears no file marks of the court below. It can not be considered by us. The statute requires that the statement of facts in a felony case be filed in the court below within ninety days from the giving of notice of appeal. We can not appraise the bills of exception in the absence of a statement of facts.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.